    Case: 1:18-cv-00573 Document #: 118 Filed: 05/12/20 Page 1 of 3 PageID #:1207




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JANAY E. GARRICK,

                                Plaintiff,
                                                           Case No. 1:18-cv-00573
         v.
                                                           Judge John Lee
MOODY BIBLE INSTITUTE,                                     Magistrate Judge Young Kim

                                Defendant.




                                    JOINT STATUS REPORT

         Pursuant to the Court’s Third Amended General Order 20-0012, dated April 24, 2020,

entered in the above-captioned case at Docket No. 117, the parties jointly provide the following

status report on this matter.

         Defendant Moody Bible Institute’s Motion to Dismiss Plaintiff’s Second Amended

Complaint is fully briefed (as of March 19, 2020) and is awaiting the Court’s decision. (See Dkt.

101, 103, 111, 113.) All discovery has been stayed by the Court pending ruling on the motion to

dismiss. (See, e.g., Dkt. 64.) Settlement has been explored and is not possible. There are

presently no court deadlines in effect, and none is needed at the present time because a decision

in favor of Moody Bible Institute on the motion to dismiss would resolve this case in full.

Although the parties are open to a telephonic status hearing if desired by the Court, there is no

need for the Court hold a status hearing in this matter because no case activity needs to take

place prior to the Court’s ruling on Moody’s motion to dismiss.

Dated: May 12, 2020


                                                 1
602011400.2
    Case: 1:18-cv-00573 Document #: 118 Filed: 05/12/20 Page 2 of 3 PageID #:1208




/s/ Janay E. Garrick                         /s/ Christian M. Poland
Janay E. Garrick                             Christian M. Poland
627 South Jefferson Upper                    Bryan Cave Leighton Paisner LLP
Moscow, Idaho 83843                          161 N. Clark Street, Suite 4300
janay.garrick@gmail.com                      Chicago, IL 60601-3315
                                             (312) 602-5000
                                             (312) 602-5050 (fax)
                                             christian.poland@bclplaw.com




                                         2
602011400.2
    Case: 1:18-cv-00573 Document #: 118 Filed: 05/12/20 Page 3 of 3 PageID #:1209




                                  CERTIFICATE OF SERVICE

         Christian Poland, one of the attorneys for Defendant The Moody Bible Institute of

Chicago states that on May 12, 2020, he served a true and correct copy of the foregoing Joint

Status Report upon Plaintiff by causing said document to be delivered to her via email, to which

form of service she has consented, addressed as follows:

                               Janay E. Garrick
                               627 South Jefferson Upper
                               Moscow, Idaho 83843
                               janay.garrick@gmail.com


                                                     s/ Christian Poland




                                                3
602011400.2
